UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Michelle Adams,

Plaintiff,
19-cv-8461 (AJN)
_—y—
ORDER
Equinox Holdings, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On October 28, 2019, Defendants filed a motion to dismiss, Dkt. No. 11. On December
7, 2019, Plaintiff filed an amended complaint, Dkt. No. 19, and on December 30, 2019,
Defendants filed a letter informing the Court that they will rely on their initially-filed motion to
dismiss, Dkt. No. 20.

As of the date of this Order, the Court has not received an opposition to Defendants’
motion to dismiss. If Plaintiff wishes to file an opposition to the motion to dismiss, she must do
so on or before February 7, 2020. At that time, if the Court has not received a filing from
Plaintiff or a letter providing good cause for an extension, Defendants’ motion to dismiss will be
deemed fully briefed.

SO ORDERED.

Dated: January ds , 2020 / |
New York, New York A | J W

ALISON J. NATHAN
United States District Judge

 

 
